MEMORANDUM DECISION
Pursuant to Ind. Appellate Rule 65(D),                                     FILED
this Memorandum Decision shall not be                                 Oct 10 2018, 11:16 am
regarded as precedent or cited before any                                  CLERK
court except for the purpose of establishing                           Indiana Supreme Court
                                                                          Court of Appeals
the defense of res judicata, collateral                                     and Tax Court


estoppel, or the law of the case.


ATTORNEY FOR APPELLANT                                   ATTORNEYS FOR APPELLEE
Dale W. Arnett                                           Curtis T. Hill, Jr.
Winchester, Indiana                                      Attorney General of Indiana
                                                         Lee M. Stoy, Jr.
                                                         Deputy Attorney General
                                                         Indianapolis, Indiana



                                           IN THE
    COURT OF APPEALS OF INDIANA

Jimmy D. Edwards,                                        October 10, 2018
Appellant-Defendant,                                     Court of Appeals Case No.
                                                         18A-CR-789
        v.                                               Appeal from the Randolph
                                                         Superior Court
State of Indiana,                                        The Honorable Peter D. Haviza,
Appellee-Plaintiff.                                      Judge
                                                         Trial Court Cause No.
                                                         68D01-1608-F6-568



Riley, Judge.




Court of Appeals of Indiana | Memorandum Decision 18A-CR-789 | October 10, 2018                Page 1 of 10
                                STATEMENT OF THE CASE
[1]   Appellant-Defendant, Jimmy Edwards (Edwards), appeals his conviction for

      Count I, sexual battery, a Level 6 felony, Ind. Code § 35-42-4-8(1)(A); Count II,

      battery on a person less than fourteen years old, a Level 6 felony, I.C. § 35-42-2-

      1(e)(3); Count III, interference with reporting of a crime, a Class A

      misdemeanor, I.C. § 35-45-2-5(1); and Count IV, theft, a Class A misdemeanor,

      I.C. § 35-42-4-2(a).


[2]   We affirm.


                                                    ISSUE
[3]   Edwards presents one issue on appeal, which we restate as: Whether the State

      presented sufficient evidence beyond a reasonable doubt to support Edwards’

      conviction.


                      FACTS AND PROCEDURAL HISTORY
[4]   At around 2:00 a.m. on August 19, 2016, Edwards arrived unannounced at

      E.P.’s house looking for a place to sleep. Based on the way Edwards was

      acting, E.P. formed the opinion that Edwards was intoxicated. After offering

      Edwards a “baby mattress and a blanket” to sleep in the living room, E.P.

      returned to her bedroom which she shared with her three-year-old son and laid

      in bed. (Tr. Vol. II, p. 115).


[5]   After about ten minutes, Edwards walked into E.P.’s bedroom, got on top of

      E.P., and proceeded to grab and pull E.P. to the edge of the bed. Edwards

      Court of Appeals of Indiana | Memorandum Decision 18A-CR-789 | October 10, 2018   Page 2 of 10
      asked E.P. what time it was, and at that point, E.P. got out of bed and walked

      to the kitchen to show Edwards the clock. While standing in the kitchen,

      Edwards attempted to kiss E.P. E.P. pulled away and began walking back to

      her bedroom. Edwards stopped E.P. midway in the living room and told E.P.

      that she “ain’t [sic] never had a brother like him.” (Tr. Vol. II, p. 131). E.P.

      shook her head, ignored Edwards’ inappropriate advances, and walked back to

      her bedroom and laid in bed. (Tr. Vol. II, p. 134). Edwards followed E.P. to

      her bedroom. Once again, Edwards told E.P. that she “ain’t [sic] ever had

      nothing like him before.” (Tr. Vol. II, p. 134). Edwards thereafter pulled E.P.

      to the “foot of [her] bed,” put his hands in the back of E.P.’s shorts and began

      pulling them down. (Tr. Vol. II, p. 135). After a brief struggle, Edwards

      successfully removed E.P.’s shorts and underwear, and then pinned E.P. on the

      ground. At that point, Edwards had “an erection” and he was “trying to hump

      [E.P.’s] leg and trying to force it in” her. (Tr. Vol. II, p. 118). E.P. struggled to

      free herself from Edwards by kicking, biting, and shouting many times, “No,

      don’t do this.” (Tr. Vol. II, p. 118). E.P. also yelled for help.


[6]   After hearing screams for help, W.P., E.P.’s thirteen-year-old son who was

      sleeping in another bedroom, rushed into his mother’s room to help. When

      W.P. entered the room, he saw Edwards on top of his mother on the bedroom

      floor. W.P. formed the opinion that Edwards was “trying to rape [his] mom.”

      (Tr. Vol. II, p. 164). W.P. “tried to get [Edwards] off of [E.P.],” but Edwards

      “shoved” W.P. and he “hit the wall.” (Tr. Vol. II, p. 164). Due to the

      commotion, E.P.’s three-year-old son woke up and began to cry. E.P.


      Court of Appeals of Indiana | Memorandum Decision 18A-CR-789 | October 10, 2018   Page 3 of 10
      continued to yell for help, and stated, “are you seriously going to do this to me

      in front of my kids[?]” (Tr. Vol. II, p. 151). At that moment, E.P.’s cousin,

      William West (West), who was sleeping in another room, entered the room to

      help E.P. When West saw Edwards on top of E.P., and also believing that

      Edwards was about to rape E.P., he quickly returned to his bedroom and called

      911. While West was reporting the crime, Edwards walked into his room, took

      West’s cellphone out of West’s hands and ended the 911 call. After taking

      West’s cellphone, Edwards put it in his pocket and left E.P.’s house. Once

      outside, Edwards tossed West’s cellphone into a bush down the road from

      E.P.’s house.


[7]   Moments later, Officer Jason Melton (Officer Melton) of the Winchester Police

      Department arrived at E.P.’s house. West explained the events to Officer

      Melton, and Officer Melton sent out a dispatch through the radio to find

      Edwards. Officer Jerry Hammons (Officer Hammons) and another officer

      located Edwards about a block away from E.P.’s house. When Officer

      Hammons ordered Edwards to stop, the first thing Edwards stated was that “he

      didn’t rape” E.P. (Tr. Vol. II, p. 243). Officer Hammons and the other officer

      observed that Edwards had “an erection.” (Tr. Vol. II, p. 243).


[8]   On August 8, 2016, the State filed an Information, charging Edwards with

      Count I, sexual battery, a Level 6 felony; Count II, battery on a person less than

      fourteen years old, a Level 6 felony; Count III, interference with reporting of a

      crime, a Class A misdemeanor; and Count IV, theft, a Class A misdemeanor.

      On January 24 through January 25, 2018, the trial court conducted a jury trial.

      Court of Appeals of Indiana | Memorandum Decision 18A-CR-789 | October 10, 2018   Page 4 of 10
       At the close of the evidence, Edwards was found guilty as charged. On March

       7, 2018, at the sentencing hearing, Edwards was sentenced to concurrent terms

       of two and one-half years to Counts I and II. As for Counts III and IV, the trial

       court imposed concurrent one-year sentences. Count I was to run consecutive

       to Counts III and IV, and Edwards’ aggregate sentence is three and one-half

       years.


[9]    Edwards now appeals. Additional facts will be provided as necessary.


                               DISCUSSION AND DECISION
[10]   Edwards claims that the State presented insufficient evidence to support all of

       his convictions. We will address each contention in turn. When reviewing a

       claim of insufficient evidence, it is well established that our court does not

       reweigh evidence or assess the credibility of witnesses. Walker v. State, 998

       N.E.2d 724, 726 (Ind. 2013). Instead, we consider all of the evidence, and any

       reasonable inferences that may be drawn therefrom, in a light most favorable to

       the verdict. Id. We will uphold the conviction “‘if there is substantial evidence

       of probative value supporting each element of the crime from which a

       reasonable trier of fact could have found the defendant guilty beyond a

       reasonable doubt.’” Id. (quoting Davis v. State, 813 N.E.2d 1176, 1178 (Ind.

       2004)).


                                                I. Sexual Battery

[11]   In charging Edwards with Level 6 felony sexual battery, the State alleged, in

       part, that

       Court of Appeals of Indiana | Memorandum Decision 18A-CR-789 | October 10, 2018   Page 5 of 10
        [O]n or about August 19, 2016 [] Jimmy D. Edwards, with the
        intent to arouse or satisfy the sexual desires of Jimmy D.
        Edwards, did compel [E.P.] to submit to a touching by imminent
        threat of force, to-wit: held [E.P.] on the bed and removed her
        pants, contrary to the form of the statutes in such cases made and
        provided by I.C. [§] 35-42-4-8(a)(l)(A). . .


(Appellant’s App. Vol. II, p. 144). The Indiana General Assembly has defined

that the crime of sexual battery is committed when


        (a) A person who, with intent to arouse or satisfy the person’s
        own sexual desires or the sexual desires of another person:


        (1) touches another person when that person is:


        (A) compelled to submit to the touching by force or the imminent
        threat of force[.]


Ind. Code § 34-42-4-8. After E.P. welcomed Edwards into her home, she gave

Edwards a mattress and a blanket, and she required him to sleep in the living

room. Ten minutes later, Edwards walked into E.P.’s bedroom, got on top of

her, and “grabbed [] and pulled” E.P. (Tr. Vol. II, p. 116). After Edwards

asked E.P. what time it was, E.P. got out of her bed and walked to the kitchen

to show Edwards the clock. While standing in the kitchen, Edwards tried to

kiss E.P. These unwanted advances escalated when Edwards followed E.P.

back to her bedroom. After pulling E.P. to the foot of the bed, Edwards

forcibly removed E.P.’s shorts and underwear. Thereafter, Edwards pinned

E.P. on the ground. E.P. struggled to free herself from Edwards by kicking,

biting, and shouting many times, “No, don’t do this.” (Tr. Vol. II, p. 118).
Court of Appeals of Indiana | Memorandum Decision 18A-CR-789 | October 10, 2018   Page 6 of 10
       Notwithstanding E.P.’s pleas, Edwards, who at that moment had “an erection,”

       humped E.P.’s leg while “trying to force it in” her. (Tr. Vol. II, p. 118). Officer

       Hammons testified that when he located Edwards, he still had “an erection.”

       (Tr. Vol. II, p. 243).


[12]   Edwards’ many contentions revolved around the fact that E.P.’s testimony was

       uncorroborated and conflicted with other evidence. For instance, he claims

       that E.P. testified that her “shorts and underwear . . . both ripped. No shorts or

       underwear were produced at trial.” (Appellant’s Br. p. 11). He also argues that

       E.P. claimed that she bit his forearm during the struggle, “but there was no

       evidence of any injury” offered at his trial. (Appellant’s Br. p. 11). Edwards

       adds that E.P. testified that he was wearing long pants when he committed the

       offense, however, one of the officers described that he wore shorts. Edwards’

       claim otherwise amounts to nothing more than an invitation for this court to

       reweigh the evidence, which we will not do. See Walker, 998 N.E.2d at 726.

       Here, we find that the evidence supports the conclusion that Edwards, acting

       with intent to arouse or satisfy his own sexual desires, touched E.P. when she

       was compelled to submit to the touching by force or the imminent threat of

       force. See I.C. § 35-42-4-8(a)(1)(A).


                            II. Battery on Person Less than Fourteen Years Old

[13]   Indiana Code section 35-42-2-1 provides, in relevant part, that a “person who

       knowingly or intentionally . . . touches another person in a rude, insolent, or

       angry manner . . . . commits battery, a Class B misdemeanor.” However, the

       offense is a Level 6 felony if the offense is “committed against a person less than

       Court of Appeals of Indiana | Memorandum Decision 18A-CR-789 | October 10, 2018   Page 7 of 10
       fourteen (14) years of age and is committed by a person at least eighteen (18)

       years of age.” I.C. § 35-42-2-1(e)(3).


[14]   In arguing that the evidence is insufficient to sustain his conviction for the Level

       6 felony battery on a person less than fourteen years old, Edwards argues,

       “[g]iven the facts of the case when young [W.P.] was pushing and shoving on

       [him] it would not be unreasonable, rude, insolent or angry to push someone

       away who was pushing on you. There were no pictures and no evidence of any

       injury from the pushing away of [W.P.] by Edwards.” (Appellant’s Br. p. 11).


[15]   Turing to the facts of the case, thirteen-year-old W.P. testified that after he

       heard his mother yell for help, he rushed to her aid. When he got to her

       bedroom, he saw Edwards on top of E.P. and he believed that Edwards was

       “trying to rape [his] mom.” (Tr. Vol. II, p. 164). W.P. “tried to get [Edwards]

       off of [E.P.],” but Edwards “shoved” W.P. and he “hit the wall.” (Tr. Vol. II,

       p. 164). Based on the evidence, we conclude that there was sufficient evidence

       to support Edwards’ conviction for the Level 6 felony battery on W.P.


                                 III. Interference with Reporting of a Crime

[16]   To sustain a conviction for interference with reporting of a crime, the State had

       to prove beyond a reasonable doubt that Edwards, with the intent to commit,

       conceal, or aid in the commission of a crime, knowingly or intentionally

       interfered with or prevented West from using a 911 emergency telephone

       system. I.C. § 35-45-2-5 (1).




       Court of Appeals of Indiana | Memorandum Decision 18A-CR-789 | October 10, 2018   Page 8 of 10
[17]   Edwards devotes one sentence to this issue in his brief, arguing that “if no

       sexual battery or battery had been committed, [he] could not be guilty of

       interference with the reporting of the commission of a crime.” (Appellant’s Br.

       p. 12). Edwards has waived this claim for not presenting a cogent argument on

       appeal. Indiana Appellate Rule 46(A)(8) provides in part that the argument

       section of the appellant’s brief must “contain the contentions of the appellant on

       the issues presented, supported by cogent reasoning,” along with citations to the

       authorities, statutes, and parts of the record relied upon, and a clear showing of

       how the issues and contentions in support thereof relate to the particular facts

       under review. Edwards did not do so, therefore he waives this argument. See

       Reed v. Reid, 980 N.E.2d 277, 297 (Ind. 2012).


[18]   Waiver notwithstanding, we note that when West entered E.P.’s room and

       observed a man on top of E.P., West believed that the man was attempting to

       rape E.P. West returned to his bedroom and used his cellphone to call 911.

       Edwards followed West into his room, grabbed the cellphone out of West’s

       hands, and ended the 911 call. Based on the evidence, we conclude that the

       State presented evidence of a probative value from which a reasonable trier of

       fact could have found Edwards guilty of interference with reporting of a crime

       as a Class A misdemeanor.


                                                     IV. Theft

[19]   Lastly, to convict Edwards of Class A misdemeanor theft, the State had to

       prove Edwards: (1) knowingly or intentionally; (2) exerted unauthorized control

       over property of another person; (3) with intent to deprive the other person of

       Court of Appeals of Indiana | Memorandum Decision 18A-CR-789 | October 10, 2018   Page 9 of 10
       any part of its value or use. I.C. § 35-43-4-2(a). We find that the evidence the

       State presented supports Edwards’ theft conviction. After Edwards grabbed

       West’s cellphone and ended the 911 call, Edwards put the cellphone in his

       pocket. West yelled “give me back my fucking phone you fucker,” but

       Edwards refused. (Tr. Vol. II, p. 194). Edwards thereafter left E.P.’s house,

       and while outside, he tossed West’s cellphone into a bush down the road. We

       conclude that there was sufficient evidence to support Edwards’ conviction for

       Class A misdemeanor theft.


                                             CONCLUSION
[20]   Based on the foregoing, we conclude that there was sufficient evidence to

       sustain Edwards’ conviction for sexual battery, battery on a person less than

       fourteen years old, interference with the reporting of a crime, and theft.


[21]   Affirmed.


[22]   Vaidik, C. J. and Kirsch, J. concur




       Court of Appeals of Indiana | Memorandum Decision 18A-CR-789 | October 10, 2018   Page 10 of 10